DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (DE 102004016258 B4) in view of Meeker et al. (US 6908151 B2)(Meeker).
Regarding claims 1 and 3, Radermacher discloses a hip seat baby band (Fig. 3) comprising, a main body (15/19/13) configured to support a baby, a strap (17) configured to be connected to the main body to allow the main body to be fixed on a user, a seat (5) configured to be detachable from the main body and to support the baby, and a support unit (1) configured to be detachable from the main body, to be extended to a lower side of the seat to support the seat to maintain a horizontal state (Fig. 3), and to distribute a weight of the baby through a ground. Radermacher discloses the seat includes a first plate (noting the lower portion of the seat) for supporting hips of the baby, and wherein the support unit is connected to the first plate (Figs. 1 and 2), 

Meeker teaches the ability to have a seat comprising a first plate (50) for supporting hips of the baby and a second plate (62) for supporting a back portion of the baby and being provided to be tiltable (noting Figs. 1 and 15) with respect to the first plate such that when the second plate is tilted with respect to the first plate, the first plate maintains the horizontal state so that the weight of the baby is provided to the support unit, the seat further comprises a third plate (16), at least a part of which is inserted into the second plate (noting the connection mechanism between 16 extending into portion 78 of the second plate), and which is provided to be protrudable from the second plate to support shoulders and a head of the baby (Fig. 2), and wherein the second plate is geared (to the degree that it is equipped to fix a protruded portion to the second plate) with the third plate to fix a protruded position of the second plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Radermacher and use the teaching of Meeker and allow the first and the second plate to be tiltable relative to one another, as well as include a second and third plate having an adjustment mechanism because such a 
Regarding claim 5, modified Radermacher demonstrates the support unit is structurally capable of allowing an upper surface of the first plate to maintain a horizontal state (Figs. 1 and 2) to thereby allow two legs of the baby riding the first plate to maintain an "M" shape (noting the babies legs can be placed in an “M” shape).
Regarding claim 6, modified Radermacher demonstrates the support unit is structurally capable of allowing an upper surface of the first plate to maintain a horizontal state (Figs. 1 and 2) and allows the weight of the baby to be distributed through the ground (noting it will do this regardless of how the baby is placed on the upper surface of the first plate) when the baby lies down while riding the seat (noting the support unit will distribute the weight to the ground if a baby is placed on the first plate in a lying down position).
Regarding claim 7, modified Radermacher discloses the support unit allows an upper surface of the first plate to maintain a horizontal state (Figs. 1 and 2) but does not specifically disclose the baby rides the first plate while maintaining angles of 90 to 120 degrees between the baby's hip joint and the baby's two legs, respectively.
 It would have been obvious to one having ordinary skill in the art to take the modified device of Radermacher and shape the first plate such that it maintain a 90 to 120 degree angle between the baby’s hip joint and the baby’s two legs because such a change would require the mere finding of an optimum range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 
Regarding claim 8, modified Radermacher demonstrates the support unit allows an upper surface of the first plate to maintain a horizontal state (Fig. 1), and wherein when the baby rides the first plate and is supported by the user, two legs of the baby are spread to both sides (Fig. 1, noting the baby’s legs are spread and placed on either side of the lower portion of the strap system 7) and both knees of the baby are positioned at a height adjacent to hips of the baby (noting Fig. 3).
Regarding claim 9, modified Radermacher and specifically Meeker discloses the first plate and the second plate are provided separately (Fig. 3) and connected to each other in a tiltable manner (Figs. 1 and 15).
Regarding claim 10, modified Radermacher and specifically Meeker demonstrates the second plate extends from the first plate and is flipped (as it is flipped upward from the first plate in an unfolded position) from the first plate according to a posture of the baby.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (DE 102004016258 B4) in view of Meeker et al. (US 6908151 B2)(Meeker) as applied to claim 2 above, and further in view of Oh (US 2015/0230623 A1).
Regarding claim 4, Radermacher discloses the support unit (1) is connected to the first plate and includes a support frame (4/8/9) extended toward a rear portion (noting portions 8 and 9 extend toward a rear portion of the seat) from the first plate 
Oh teaches the ability to have a similar device having a support frame the includes a first support frame (131a) which is connected to a lower portion of the a plate and a second support frame (131b) which is connected to the first support frame, slides, and allows a length of the support frame to be adjusted.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Radermacher and allow the support frame to have a first and second support frame that are slideably connected because such a change would allow the length of the support frame overall to be made adjustable.  It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). Additionally such a change would allow the device to be adjusted thereby allowing it to accommodate a greater number of users and a greater number of situations.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (DE 102004016258 B4) in view of Meeker et al. (US 6908151 B2)(Meeker) as applied to claim 1 above, and further in view of Just et al. (US 2012/0012628 A1)(Just).

Just teaches the ability to have a shoulder strap including a length adjusting unit provided on the strap or the main body to adjust a length of the strap, the length adjusting unit is provided as a boa closure system (Paragraph 0059), the length adjusting unit is provided at a position on the shoulder strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Radermacher and include an adjusting mechanism on the strap (17) similar to that as described by Just, because such a change would allow the strap length to be changed thereby allowing it to accommodate different sided users, and to tighten or loosen said strap.  Additionally such a change would require merely making the strap adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 15, modified Radermacher (specifically noting adjustment mechanisms placed on strap 17) includes the length adjusting unit is provided at a back portion of the baby (noting the adjustment mechanism are attached to straps 17, and straps 17 are shown to be located behind and spaced from the baby).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (DE 102004016258 B4) in view of Meeker et al. (US 6908151  as applied to claim 11 above, and further in view of Hammerslag et al. (US 20130012856 A1)(Hammerslag).
Regarding claim 13, modified Radermacher discloses the length adjusting unit includes a wire, but does not specifically disclose the wire is wrapped or coated in a material having a flexible exposed portion.
Hammerslag teaches the ability to have a similar adjustment system including a wire coated with a flexible coating (Paragraph 0050, noting the coating is considered to be flexible to the degree that it bends and flexes with the wire) in order to reduce friction.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Radermacher and use the teaching of Hammerslag to add a flexible coating around the wire because such a change would allow the coating to reduce the friction caused by the surface of the wire thereby making the device easier to adjust by allowing the wire to slide with less friction.

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of references fail to teach or disclose a second plate for supporting a back portion of the baby and being provided tiltable with respect to the first plate, and a second plate for supporting a back portion of the baby and being provided to be tiltable with respect to the first plate, and when the second plate is tilted with respect to the first plate, the first plate maintains the horizontal state .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/M.T.T./Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734